DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (U.S. Patent 6,400,212) in view of Tanzawa (U.S. Patent Application Publication 2007/0046341).
Claim 1: Sakurai teaches a power on reset circuit (Figure 3) comprising: 
a threshold detector circuit (Figure 3) including: 
a power supply voltage (VDD); 
a voltage comparator (Comparator) having first (+) and second (-) input terminals, the voltage comparator further having an output terminal (Vready) to provide a reset signal (signal at Vready); 
first circuitry (M297, M295, M300, R288, Q291) operable to convert the power supply voltage (VDD) to a sensed current (current through M297 and M295); 
second circuitry (M298, M296, M301, Q290) operable to generate, based on the sensed current (via the current mirror connected to M298 and M296), a temperature-dependent voltage (Vfirst_up) corresponding to the power supply voltage (VDD) and to couple the temperature-dependent voltage to the first input (+) of the voltage comparator (Comparator); and 
third circuitry (M294, M293, R285-R287, R289, Q292) operable to generate, based on the sensed current (via the current mirror connected to M294 and M293), a reference voltage (Vfirst_down) and to couple the reference voltage to the second input (-) of the voltage comparator (Comparator).
Sakurai does not specifically teach that the first circuitry provides a positive temperature coefficient to the sensed current. 
Tanzawa teaches a power on reset circuit (Figure 5A) comprising a first circuitry (R1 and 160 corresponding to R288 and Q291 of Sakurai) that provides a positive temperature coefficient to the sensed current (Figure 6; [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first circuitry taught by Tanzawa in the circuitry of Sakurai to provide a reset signal that is substantially temperature independent and at a supply voltage above a bandgap voltage ([0012] of Tanzawa).

Claim 2: The combined circuit further teaches that the first circuitry includes a transistor (Q291 of Sakurai) having a base-emitter voltage that decreases with increasing temperature ([0037] of Tanzawa).

Claim 3: The combined circuit further teaches that the first circuitry further includes a resistance network (R1, R3, R4 of Tanzawa) coupled to the transistor (D1 corresponding to Q291 of Sakurai), wherein the resistance network includes a resistive element (R1 and R3) in series with the transistor (Q291) and a resistive element (R4) in parallel with the transistor (Q291).

Claim 4: The combined circuit further teaches that the resistive element in series with the transistor (R1 and R3 of Tanzawa) includes a first resistive element (R1) and a second resistive element (R3) connected to one electrically at a node (110), and wherein the resistive element in parallel with the transistor (R4) is connected electrically to the node (110).

Claim 5: The combined circuit further teaches that each of the second and third circuitries includes a respective transistor (Q290 and Q292 of Sakurai), wherein a base-emitter voltage of the transistor in the second circuitry is more sensitive to temperature than is a base-emitter voltage of the transistor in the third circuitry ([0037] of Tanzawa where difference in current density creates a slightly different voltage drop across the P-N junctions).

Claim 6: The combined circuit further teaches that the transistor in the second circuitry (Q290 of Sakurai) has a larger emitter area (column 3 lines 34-40 of Sakurai, where the selection of a larger emitter area involves only routine design expedient and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) than the transistor in the third circuitry (Q292 of Sakurai).

Claim 7: The combined circuit further teaches an aspect ratio of the transistor in the second circuitry is greater than an aspect ratio of the transistor in the third circuitry (Q290 and Q292 and column 3 lines 34-40 of Sakurai, where the selection of a greater aspect ratio involves only routine design expedient and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention).

Claim 8: The combined circuit further teaches a ratio of the aspect ratio of the transistor in the second circuitry to the aspect ratio of the transistor in the third circuitry is 10 (Q290 and Q292 and column 3 lines 34-40 of Sakurai, where the selection of a ratio of the aspect ratio to be 10 involves only routine design expedient and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention).

Claim 9: The combined circuit further teaches that the voltage comparator (Comparator of Sakurai) is operable to: 
provide, as the reset signal, a first signal (signal at Vready) having a first voltage value when the temperature-dependent voltage (Vfirst_up) coupled to the first input of the voltage comparator is greater than the reference voltage (Vfirst_down) coupled to the second input of the voltage comparator (Vready is inactive high; column 3 lines 52-58), and 
provide, as the reset signal, a second signal (signal at Vready) having a second voltage value when the temperature-dependent voltage coupled to the first input of the voltage comparator is less than the reference voltage coupled to the second input of the voltage comparator, wherein the first voltage value is less than the second voltage value (Vready is active low, which enables the decision making circuitry; column 3 lines 52-58).

Claim 10: The combined circuit further teaches that the first voltage value corresponds to a digital 0, and wherein the second voltage value corresponds to a digital 1 (Vready is inactive high and active low; column 3 lines 52-58).

Claim 11: The combined circuit further teaches a pulse width generator (decision making circuitry; column 3 lines 55-58 of Sakurai), wherein the pulse width generator is operable to receive the reset signal and generate a control signal for initializing one or more components of an electronic device based on the reset signal (column 3 lines 55-58 of Sakurai).

Claim 12: The combined circuit further teaches that the electronic device is a monolithic integrated circuit (Figure 8 of Tanzawa).

Claim 13: The combined circuit further teaches that the power on reset circuit is part of the monolithic integrated circuit (Figure 8 of Tanzawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849